Citation Nr: 0016816	
Decision Date: 06/26/00    Archive Date: 07/05/00

DOCKET NO.  99-01 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for hypertension.


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran retired from active duty in September 1997 
following twenty-five years, five months and twenty-nine days 
of active duty.    

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of an April 1998 rating decision from the 
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California (the RO), which granted service 
connection for hypertension and assigned a noncompensable 
evaluation.  

In his substantive appeal (VA Form 9), the veteran requested 
a personal hearing before a member of the Board at the RO.  
He was scheduled for a hearing before a member of the Board 
in April 1999.  The veteran failed to report to the hearing.  
Accordingly, his claim will be processed as if his request 
for a hearing had been withdrawn.  See 38 C.F.R. § 20.704 
(1999).


FINDINGS OF FACT

1.  The amended version of 38 C.F.R. § 4.104, Diagnostic Code 
7101, effective January 12, 1998, is more favorable to the 
veteran's claim.    

2.  Prior to January 12, 1998, the veteran's service-
connected hypertension was primarily manifested by a history 
of diastolic pressure predominately 100; continuous 
medication was required for control.    

3.  From January 12, 1998, the veteran's service-connected 
hypertension was primarily manifested by a history of 
diastolic pressure predominately 100 or more; continuous 
medication is required for control.   


CONCLUSIONS OF LAW

1.  Prior to January 12, 1998, the criteria for a 10 percent 
disability evaluation for hypertension have been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.104, Diagnostic 
Code 7101 (1997).

2.  From January 12, 1998, the criteria for a 10 percent 
disability evaluation for hypertension have been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.104, Diagnostic 
Code 7101 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to a compensable 
disability evaluation for his service-connected hypertension.  
In the interest of clarity, after reviewing the applicable 
law and regulations and the factual background, the Board 
will analyze the issue on appeal and render a decision.

Pertinent Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (1999).

It is essential in the evaluation of a service-connected 
disability that the disability be viewed in relationship to 
its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 
1 Vet. App. 282, 287 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, however, the present level 
of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court of 
Appeals for Veterans Claims (formerly the Court of Veterans 
Appeals) (Court) held that evidence to be considered in the 
appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of 
the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  

The veteran filed his claim of entitlement to a disability 
evaluation in excess of zero percent in October 1997.  During 
the pendency of this appeal, the provisions of 38 C.F.R. § 
4.104, Diagnostic Code 7101, concerning the evaluation of 
cardiovascular disabilities, were revised, effective January 
12, 1998.  The Schedule now includes new rating criteria for 
hypertension which may still be found at Diagnostic Code 
7101.  See 62 Fed. Reg. 65207-65224 (1997).  

When a regulation changes during the pendency of a claim for 
VA benefits and the regulation substantively affects the 
claim, the claimant is entitled to resolution of his claim 
under the version of the regulation that is most advantageous 
to him.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In VAOPGCPREC 3-2000 (April 10, 2000), VA General Counsel 
held that when a provision of the VA rating schedule is 
amended while a claim for an increased rating under that 
provision is pending, a determination as to whether the 
intervening change is more favorable to the veteran should be 
made.  If the amendment is more favorable, that provision 
should be applied to rate the disability for periods from and 
after the effective date of the regulatory change; and the 
prior regulation should be applied to rate the veteran's 
disability for periods preceding the effective date of the 
regulatory change.  See VAOPGCPREC 3-2000.

Provisions of Diagnostic Code 7101 effective prior to January 
12, 1998

Under the former provisions of Diagnostic Code 7101, 
hypertensive vascular disease (essential arterial 
hypertension), that were effective prior to January 12, 1998, 
a 60 percent evaluation is assigned for hypertensive vascular 
disease manifested by diastolic pressure predominantly 130 or 
more and severe symptoms.  For diastolic pressure 
predominantly 120 or more and moderately severe symptoms, a 
40 percent evaluation is assigned.  If diastolic pressure is 
predominantly 110 or more with definite symptoms, a 20 
percent evaluation is assigned.  When diastolic pressure is 
predominantly 100 or more, a 10 percent evaluation is 
assigned.  38 C.F.R. § 4.104, Diagnostic Code 7101 (effective 
prior to January 12, 1998).  It was noted that for the 40 
percent and 60 percent ratings, there should be careful 
attention to diagnosis and repeated blood pressure readings.  
Id.  It was further noted that when continuous medication is 
shown necessary for control of hypertension with a history of 
diastolic blood pressure predominantly 100 or more, a minimum 
rating of 10 percent will be assigned.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (effective prior to January 12, 1998). 

Provisions of Diagnostic Code 7101 effective from January 12, 
1998

Under the revised provisions of Diagnostic Code 7101, 
hypertensive vascular disease (hypertension and isolated 
systolic hypertension), that became effective January 12, 
1998, a 60 percent evaluation is assigned when diastolic 
pressure is predominantly 130 or more.  A 40 percent 
evaluation is assigned when diastolic pressure is 
predominantly 120 or more.  A 20 percent evaluation is 
assigned when diastolic pressure is predominantly 110 or 
more, or when systolic pressure is predominantly 200 or more.  
A 10 percent evaluation is assigned when diastolic pressure 
is predominantly 100 or more, or when systolic pressure is 
predominantly 160 or more.  A 10 percent evaluation is the 
minimal evaluation when an individual has a history of 
diastolic pressure predominantly 100 or more and requires 
continuous medication for control.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1999). 

It was noted that hypertension or isolated systolic 
hypertension must be confirmed by readings taken two or more 
times on at least three different days.  For purposes of this 
section, the term hypertension means that the diastolic blood 
pressure is predominantly 90 mm. or greater, and isolated 
systolic hypertension means that the systolic blood pressure 
is predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm.  Hypertension due to aortic 
insufficiency or hyperthyroidism, which is usually the 
isolated systolic type, should be evaluated as part of the 
condition causing it rather than by a separate evaluation.  
38 C.F.R. § 4.104, Diagnostic Code 7101 (1999).   

Factual Background

A February 1980 service medical record indicates that the 
veteran had increased blood pressure upon examination.  The 
physician noted that review of the veteran's records revealed 
that he had increased blood pressure sporadically since 1974.  
The veteran's blood pressure reading was 150/110.  
Hypertension was diagnosed in March 1980.  The veteran was 
started on Dyazide.  An August 1980 service medical record 
reflects a diagnosis of essential hypertension controlled on 
Dyazide.  A September 1981 service medical record indicates 
that the veteran's blood pressure readings were 142/102, 
128/104, and 135/110.  The veteran was continued on Dyazide.  
An October 1982 service medical record reveals that the 
veteran's blood pressure on the right was 142/100 and 118/88; 
it was 130/100 and 126/96 on the left.  The veteran was 
taking Inderal and Dyazide.  A September 1984 service medical 
record reveals that the veteran's blood pressure reading was 
138/109.  A July 1985 service medical record indicates that 
the veteran's blood pressure reading was 151/104, 140/102 and 
140/100 on the left.  He was taking Inderal and HCTZ.  A June 
1986 service medical record notes that the veteran had poor 
control of his hypertension.  His blood pressure reading for 
the left arm was 150/105.  The blood pressure reading for the 
right arm was 145/100.  It was noted that the veteran was 
making changes in his therapy.  Clonidine was added.  

A February 1987 service medical record reveals that the 
veteran had moderately severe diastolic hypertension poorly 
controlled on triple agents with associated central nervous 
system side effects.  He was started on Vasotec and was 
tapered off the other medications.  His blood pressure 
reading was 136/102, 139/108 (left), and 124/104 (right).  A 
March 1991 service medical record indicates that the blood 
pressure reading for right arm was 150/100.  It was 156/120 
on the left arm.  It was noted that he had stopped taking 
Vasotec in January 1991.  The impression was essential 
hypertension off medication.  A November 1991 service medical 
record reveals that the veteran's blood pressure reading was 
136/104.  It was noted that the veteran only took one Vasotec 
that morning; he was supposed to take two.  An August 1997 
separation examination report indicates that the veteran's 
blood pressure readings were 139/103.  A recheck five minutes 
later was 134/102.  It was noted that the veteran had 
hypertension and he was on Lisinopril.  

A January 1998 VA examination report indicates that the 
veteran reported that he was diagnosed with hypertension in 
1982 and he has been on Lisinopril 20 mg daily for the last 
seven years.  His blood pressure in the left arm was 140/95 
and 130/88.  The diagnosis, in pertinent part, was 
hypertension controlled with medication.  

A June 1998 medical statement, Dr. S.F., a VA physician, 
stated that the veteran had been seen at the VA in May 1998 
and June 1998.  At each visit, the veteran's blood pressure 
readings were 136/98 and 140/98.  Dr. S.F. stated that the 
veteran has been on maximal monotherapy for about 6 years.  
Dr. S.F. indicated that she has only seen the veteran while 
he has been on Lisinopril 40 mg.  Dr. S.F. believed that if 
the veteran were not on the medication, his diastolic blood 
pressure would be over 100.  

Analysis

Initial matters - well groundedness of the claim/duty to 
assist/standard of proof

Initially, the Board concludes that the veteran's claim of 
entitlement to a disability evaluation in excess of zero 
percent is well grounded within the meaning of the statutes 
and judicial construction.  See 38 U.S.C.A. § 5107(a) (West 
1991).  When a veteran is awarded service connection for a 
disability and appeals the RO's initial rating determination, 
the claim continues to be well grounded as long as the claim 
remains open and the rating schedule provides for a higher 
rating.  See Shipwash v. Brown, 8 Vet. App. 218, 224 (1995). 

Since the claim is well grounded, the VA has a duty to assist 
the veteran in the development of facts pertinent to his 
claim.  38 U.S.C.A. § 5107(a).  The veteran has been provided 
with a VA examination in January 1998, and a full opportunity 
to present evidence and argument in support of this claim.  

As noted in the introduction, in a January 1999 Form 9, the 
veteran requested a hearing before a member of the Board at a 
local VA office.  He was scheduled for a hearing before a 
member of the Board in April 1999.  The veteran failed to 
report to the hearing.  The Board notes that the VA's duty to 
assist the veteran in developing the facts and evidence 
pertinent to his claim is not a one-way street, meaning that 
he cannot sit by when requested to submit evidence or report 
for examination.  "If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

The Board is satisfied that all relevant facts have been 
properly developed.  The Board is aware of no evidence which 
is relevant to this issue which has not previously been 
obtained and associated with the veteran's VA claims folder.  
No further assistance is required to comply with the duty to 
assist the veteran mandated by 38 U.S.C.A. § 5107(a). 

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate all of the evidence.  See 
38 U.S.C.A. § 7104(a).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an "approximate balance of positive and negative evidence' 
in order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54. 

Discussion

The RO assigned a noncompensable evaluation to the veteran's 
service-connected hypertension under the provisions of 
Diagnostic Code 7101 [hypertensive vascular disease].    

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).  

The Board finds that the veteran's service-connected 
hypertension is most consistent with the application of 
Diagnostic Code 7101, and that diagnostic code is the most 
appropriate.  As indicated above, the veteran's symptoms and 
diagnosis are consistent with the rating criteria found in 
Diagnostic Code 7101.  The Board finds that the veteran's 
service-connected hypertension is most appropriately 
evaluated under Diagnostic Code 7101 and has not identified a 
diagnostic code which is more appropriate. 

As noted above, during the pendency of this appeal, the 
provisions of Diagnostic Code 7101 were revised effective 
January 12, 1998.  See 62 Fed. Reg. 65207-65224 (1997). 

In accordance with VAOPGCPREC 3-2000, the Board has compared 
both versions of Diagnostic Code 7101 and has determined that 
the revised version is more favorable to the veteran's claim.  
The Board points out that both the former and revised 
versions of Diagnostic Code 7101 set forth identical 
diastolic blood pressure readings in the rating criteria.  
However, the former version of Diagnostic Code 7101 also 
requires evidence of symptoms due to hypertension in addition 
to the diastolic blood pressure readings for each rating.  
For instance, under the former version of Diagnostic Code 
7101, in order for the assignment of a 60 percent evaluation, 
there must be evidence of diastolic pressure predominantly 
130 or more and severe symptoms.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1997).  Under the revised version of 
Diagnostic Code 7101, the criteria for the assignment of a 60 
percent evaluation only requires evidence of diastolic 
pressure predominantly 130 or more.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1999).  Thus, the Board finds that the 
revised version of Diagnostic Code 7101 is more favorable to 
the veteran's claim since there are less criteria to be met.    

Thus, in accordance with VAOPGCPREC 3-2000, the Board will 
analyze the veteran's claim under the former version of 
Diagnostic Code 7101 prior to January 12, 1998, the effective 
date of the amended regulations.  The Board will then analyze 
the veteran's claim under the amended regulations from 
January 12, 1998, since the amended version is more favorable 
to the veteran's claim.  

In applying the law to the existing facts, the record 
demonstrates the requisite objective manifestations for a 10 
percent evaluation under the former provisions of Diagnostic 
Code 7101 [hypertensive vascular disease (essential arterial 
hypertension)].  See 38 C.F.R. § 4.104, Diagnostic Code 7101 
(1997).  As set forth above, the former version of Diagnostic 
Code 7101 indicates that when continuous medication is shown 
necessary for control of hypertension with a history of 
diastolic blood pressure predominantly 100 or more, a 10 
percent evaluation will be assigned.  

The medical evidence of record establishes that the veteran 
has been on continuous medication for control his 
hypertension since February 1980.  The medical evidence 
further establishes that the veteran has a history of 
diastolic pressure predominantly over 100 or more.  Service 
medical records show that the veteran had diastolic blood 
pressure readings over 100 prior to taking medication to 
control the hypertension.  The service medical records 
further show that even when the veteran was started on 
medication in the early 1980's, his diastolic blood pressure 
readings were predominantly 100 or more until the good 
control of the hypertension was obtained.  Service medical 
records dated in March 1991 indicate that the veteran's 
diastolic pressure was 100 in the right arm and 120 in the 
left arm when the veteran had been off his medication for 
three moths.  A November 1991 service medical record reveals 
that the veteran's diastolic blood pressure reading was 104; 
he had been taking the wrong dosage of medication.  Upon 
separation examination in August 1997, the veteran's 
diastolic blood pressure readings were 102 and 103; he was on 
medication.  The January 1998 VA examination report indicates 
that the veteran's hypertension was controlled with 
medication.  

In light of the above findings, the Board concludes that the 
evidence supports the assignment of a 10 percent evaluation 
for the service-connected hypertension under the former 
criteria of Diagnostic Code 7101 prior to January 12, 1998.     
 
The Board finds that the preponderance of the evidence of 
record is against the assignment of a disability evaluation 
in excess of 10 percent under the former provisions of 
Diagnostic Code 7101.  The medical evidence of record does 
not establish that the veteran's hypertension was manifested 
by diastolic blood pressure readings of predominantly over 
110 or more with definite symptoms, predominantly 120 or more 
with moderately severe symptoms, or predominantly 130 or more 
with severe symptoms.  The service medical records show that 
the veteran's blood pressure was 110 on one occasion in 1981 
after the veteran was started on medication.  In 1991, when 
the veteran stopped taking his medication, his diastolic 
pressure was 120.  The Board finds that having a blood 
pressure reading of 110 or more on only two occasions in the 
past twenty years can not be considered "predominant."  
There is no evidence that the veteran had definite, 
moderately severe or severe symptoms due to the hypertension.  
Thus, the Board finds that a disability evaluation in excess 
of 10 percent is not warranted under the former provisions of 
Diagnostic Code 7101 prior to January 12, 1998.    

In summary, for the reasons and bases expressed above the 
Board concludes that a 10 percent disability evaluation is 
warranted for the service connected hypertension under former 
provisions of Diagnostic Code 7101 prior to January 12, 1998, 
subject to the governing regulations applicable to the 
payment of monetary benefits.  To this extent, the benefits 
sought on appeal are granted.

In applying the law to the existing facts, the record 
demonstrates the requisite objective manifestations for a 10 
percent disability evaluation under the revised provisions of 
Diagnostic Code 7101.  As noted above, in order for a 10 
percent evaluation to be assigned under the revised 
provisions of Diagnostic Code 7101, the medical evidence must 
demonstrate hypertension with a history of diastolic pressure 
predominantly 100 or more, and the requirement of continuous 
medication for control.  As discussed in detail above, the 
service medical records demonstrate that the veteran has a 
history of diastolic pressure predominantly 100 or more and 
he requires continuous medication for control.  The Board 
also notes that the veteran has submitted a June 1998 medical 
statement in support of his claim.  In the June 1998 
statement, the veteran's VA physician indicated that if the 
veteran was not on medication for his hypertension, his 
diastolic blood pressure would be over 100.  Thus, the Board 
finds that the evidence of record supports the assignment of 
a 10 percent evaluation under the revised provisions of 
Diagnostic Code 7101 from January 12, 1998.  

The Board finds that the preponderance of the evidence of 
record is against the assignment of a disability evaluation 
in excess of 10 percent under the revised provisions of 
Diagnostic Code 7101 from January 12, 1998.  The medical 
evidence does not establish that the veteran's hypertension 
is manifested by diastolic blood pressure readings 
predominantly 110 or more or systolic blood pressure readings 
predominantly 200 or more.  As discussed above, the service 
medical records show that the veteran's blood pressure was 
110 on one occasion in 1981 after the veteran was started on 
medication.  In 1991, when the veteran stopped taking his 
medication, his diastolic pressure was 120.  The Board finds 
that a blood pressure reading of 110 or more on only two 
occasions in the past twenty years can not be considered 
"predominant."  Thus, the Board finds that a disability 
evaluation in excess of 10 percent is not warranted under the 
revised provisions of Diagnostic Code 7101 from January 12, 
1998.   

In summary, for the reasons and bases expressed above the 
Board concludes that a 10 percent disability evaluation is 
warranted for the service connected hypertension under 
revised provisions of Diagnostic Code 7101 from January 12, 
1998, subject to the governing regulations applicable to the 
payment of monetary benefits.  To this extent, the benefits 
sought on appeal are granted.

Fenderson Considerations

There is no medical evidence of record to the effect that the 
veteran's service-connected hypertension was more severe or 
that a disability evaluation in excess of 10 percent was 
warranted at any time since October 1, 1997.  Accordingly, a 
staged rating under Fenderson is not warranted.

Conclusion

In summary, for the reasons and bases expressed above the 
Board concludes that a 10 percent disability evaluation is 
warranted for the service connected hypertension under former 
provisions of Diagnostic Code 7101 from October 1, 1997 to 
January 11, 1998, and a 10 percent evaluation is warranted 
under the revised provisions of Diagnostic Code 7101 from 
January 12, 1998, subject to the governing regulations 
applicable to the payment of monetary benefits.  To this 
extent, the benefits sought on appeal are granted.

	
ORDER

Entitlement to a 10 percent disability evaluation for 
hypertension is granted, subject to controlling regulations 
applicable to the payment of monetary benefits.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

